DETAILED ACTION
	This Office action is in response to the Amendment filed on 8 January 2021. Claims 1-28, 30-43 are pending in the application.  Claims 20-26 and 37-41 have been withdrawn from consideration. Claim(s) 29 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21, 27-36, and 42-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-10, 27-28,30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 27, and 42 require the dark encapsulation layer to be “coplanar” with the top surface of one or more LEDs.  Dependent claim 9 requires the layer of white encapsulation material to be “substantially flush” with a plurality of top sides of the LEDs.  It is unclear what is encompassed by the limitation “substantially flush” as recited in the above-identified claims.  For example, how far below or above the top surface of the LEDs can the dark encapsulation layer be and still be considered 
The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-7,11-18, 27-28, 30, 42 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et al., US PG pub. 20140362570 A1, newly cited.
With respect to claim 1, Miyoshi discloses a substrate (14, fig. 2-7); one or more light emitting diodes LEDs (11, fig. 2-7) each comprising a bottom surface (surface facing substrate 14, fig. 2-7) and a top surface (surface of the LEDs where wasn’t cover by one of the encapsulation layer 12, fig. 2-7) opposite the bottom surface (surface facing substrate 14, fig. 2-7), wherein the bottom surface (surface 
With respect to claim 4, Miyoshi discloses wherein the dark encapsulation layer (13, fig. 2-7) surrounds the LEDs (11, fig. 2-7) on four or more sides, is disposed between each of the LEDs (11, fig. 2-7), and is in contact with each of the LEDs (11, fig. 2-7).  
With respect to claim 5, Miyoshi discloses wherein the dark encapsulation layer (13, fig. 2-7) comprises a silicone or an epoxy and is made dark by using pigments including carbon or iron oxide (paragraph [0062]).  
With respect to claim 6, Miyoshi discloses comprising a plurality of electrically conductive traces (15, fig. 2-7) disposed over the substrate (14, fig. 2-7), such that at least one electrically conductive trace 15 is entirely external to the substrate (14, fig. 2-7).  
With respect to claim 7, Miyoshi discloses wherein each LEDs (11, fig. 2-7) faces outwards from a light-emitting side of the apparatus, and wherein the light-emitting side of the apparatus comprises a surface that is substantially dark (area where layer 13 is form as shown in figure 4A is substantially dark).  
With respect to claim 11, Miyoshi discloses comprising a diffuse top layer over the LEDs (11, fig. 2-7) or the dark encapsulation layer (13, fig. 2-7) or both, resulting in a matte finish (18, fig. 7) or a modified light emission pattern.  
With respect to claim 12, Miyoshi discloses wherein at least one of the LEDs (11, fig. 2-7) comprises at least two contacts on a same side of the LED.  
With respect to claim 13, Miyoshi discloses wherein at least one of the LEDs (11, fig. 2-7) comprises a reflector element on a side of the LED.  
With respect to claim 14, Miyoshi discloses comprising an additional layer over the LEDs (11, fig. 2-7) or the dark encapsulation layer (13, fig. 2-7) or both, the additional layer comprising one of: a matte finish 
With respect to claim 15, Miyoshi discloses comprising a matte finish (18, fig. 7) layer for reducing specular reflection.  
With respect to claim 16, Miyoshi discloses wherein the matte finish (18, fig. 7) layer is roughening on top sides of the LEDs (11, fig. 2-7) or the dark encapsulation layer (13, fig. 2-7) or both.  
With respect to claim 18, Miyoshi discloses wherein the matte finish (18, fig. 7) layer is formed using fumed silica (paragraph [0108]).  
With respect to claim 27, Miyoshi discloses at least one or more light emitting diode (LEDs (11, fig. 2-7)), the LEDs (11, fig. 2-7) comprising a light emitting surface; and an encapsulation layer including at least a dark encapsulation layer (13, fig. 2-7) that is coplanar with the light emitting surface of the LEDs (11, fig. 2-7) by at least 25 pm or less.  
With respect to claim 28, Miyoshi discloses wherein the one or more LEDs (11, fig. 2-7) is on a substrate (14, fig. 2-7), and wherein the substrate (14, fig. 2-7) comprises a top side opposite a bottom side, the bottom side having a plurality of electrical pads.  
With respect to claim 30, Miyoshi discloses comprising an additional layer over the at least one LEDs (11, fig. 2-7) or the encapsulation layer or both, the additional layer comprising one of: a matte finish (18, fig. 7) for reducing specular reflection; a plurality of optics layers; one or more diffractive elements; liquid crystal elements or polarizing elements or both; a layer of phosphor or other light converting elements; and a plurality of light blocking elements.  
With respect to claim 42, Miyoshi discloses a sub-panel layer (14, fig. 2-7); a plurality of RGB component arrays (11, fig. 2-7; paragraph [0027]) on the sub-panel layer (14, fig. 2-7), each RGB component array comprising a plurality of components; and a layer over the plurality of RGB component arrays (11, fig. 2-7; paragraph [0027]); wherein at least one component comprises: one or more light emitting diodes LEDs (11, fig. 2-7) each comprising a bottom surface (surface facing substrate 14, fig. 2-7) and a top surface (surface of the LEDs where wasn’t cover by one of the encapsulation layer 12, fig. 2-7) opposite the bottom surface (surface facing substrate 14, fig. 2-7), wherein the bottom surface (surface facing 
With respect to claim 43, Miyoshi discloses wherein the layer over the plurality of RGB component arrays (11, fig. 2-7; paragraph [0027]) comprises one of:  a matte finish (18, fig. 7) for reducing specular reflection; a plurality of optics layers; one or more diffractive elements; liquid crystal elements or polarizing elements or both; a layer of phosphor or other light converting elements; and a plurality of light blocking elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17, 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al., US PG pub. 20140362570 A1.
Claims 3, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al., US PG pub. 20140362570 A1; in view of Lin et al., US PG pub. 20100246152 A1.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al., US PG pub. 20140362570 A1; in view of Speck et al., US PG pub. 20130069088 A1.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al., US PG pub. 20140362570 A1; in view of Lin et al., US PG pub. 20100246152 A1; further in view of Chan et al., US PG pub. 2013/0307013 A1.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al., US PG pub. 20140362570 A1; in view of Kuo US PG pub. 20080284307 A1.
36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al., US PG pub. 20140362570 A1; in view of Kuo US PG pub. 20080284307 A1; further in view of Tsukamoto et al., US Patent 6195882 B1.

With respect to claims 2, 31, Miyoshi discloses comprising a substrate (14, fig. 2-7) and a plurality of electrically conductive bottom traces (15, fig. 2-7) disposed over the substrate (14, fig. 2-7), and wherein the electrically conductive bottom traces (15, fig. 2-7) cover at least 45% of a bottom area (as shown in side view in figure 4, 6 and 7 that the wiring pattern/traces 15 on a large area bottom area of the substrate) of the substrate (14, fig. 2-7).  
Miyoshi did not specifically discloses the wiring pattern about 45% on the bottom area. However, the wiring pattern cover at least 45% range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990). Furthermore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Miyoshi to have the wiring pattern or traces to cover at least 45% of the device substrate since this can optimize the uses of space and increase light emitting effectiveness.
With respect to claim 17, Miyoshi discloses wherein the matte finish (18, fig. 7) layer however Miyoshi did not discloses layer 18 is less than 50 um thick.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen 
With respect to claim 19, Miyoshi discloses wherein the apparatus has a length or width or both that is less than or equal to 1 mm (paragraph [0109 & 0115]).  Miyoshi did not specifically discloses that the apparatus has a length or width or both that is less than or equal to 1 mm. However, length or width range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

With respect to claim 3, Miyoshi discloses wherein at least one LEDs (11, fig. 2-7) is electrically connected to at least two of the electrically conductive traces (15, fig. 2-7) however Miyoshi did not discloses the conductive trace using tin-silver-copper (SAC) solder.  Lin discloses conductive trace can use material such as tin silver copper solder (paragraph [1027]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a SAC solder material in Chan’s conductive trace since the material characteristic would improve the conductivity between electric connection trace.
With respect to claim 32, Miyoshi discloses comprising a substrate (14, fig. 2-7) and a plurality of electrically conductive traces (15, fig. 2-7) disposed over the substrate (14, fig. 2-7), wherein at least one LEDs (11, fig. 2-7) is electrically connected to at least two of the electrically conductive traces (15, fig. 2-7) however Miyoshi did not discloses the conductive trace using tin-silver-copper (SAC) solder.  Lin discloses conductive trace can use material such as tin silver copper solder (paragraph [1027]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary 
With respect to claim 33, Miyoshi discloses wherein the electrically conductive traces (15, fig. 2-7) comprise Ag plated traces (15, fig. 2-7; paragraph [0105]).  

With respect to claim 8, Miyoshi discloses light reflecting member 12 however Miyoshi did not discloses the light reflecting member 12 is white encapsulation material. Speck discloses layer of white encapsulation material 508, fig. 5. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include white encapsulation material which will improve overall light extraction.
With respect to claim 9, Miyoshi discloses wherein the light reflecting member 12 is substantially flush with a plurality of top sides of the LEDs (11, fig. 2-7).  However Miyoshi did not discloses the light reflecting member 12 is white encapsulation material. Speck discloses layer of white encapsulation material 508, fig. 5. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include white encapsulation material which will improve overall light extraction.
With respect to claim 10, Miyoshi discloses wherein both the dark encapsulation layer (13, fig. 2-7) and light reflecting member 12 are substantially flush with the top sides of the LEDs (11, fig. 2-7), so that the dark encapsulation layer (13, fig. 2-7) and light reflecting member 12. 
However Miyoshi did not discloses the light reflecting member 12 is white encapsulation material and are coplanar within +/- 25 um.  Speck discloses layer of white encapsulation material 508, fig. 5. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include white encapsulation material which will improve overall light extraction. Furthermore, the encapsulation layer coplanar with the LEDs micrometer range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any 

With respect to claim 34, Miyoshi discloses wherein the Ag plated traces (15, fig. 2-7) comprise traces (15, fig. 2-7; gold deposited paragraph [0105]) with immersion Ag or electrolytic Ag and an optional Ni barrier.  However Miyoshi did not discloses the traces is made from material such as copper. Chan discloses the trace 312, fig. 3A could made of material such as copper. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the material such as copper for the traces layer since is lightweight, formable, easy to join and long lasting. 

With respect to claim 35, Miyoshi discloses a substrate (14, fig. 2-7); one or more light emitting diodes LEDs (11, fig. 2-7) disposed on the substrate (14, fig. 2-7); and a plurality of electrically conductive traces (15, fig. 2-7) disposed over the substrate (14, fig. 2-7), wherein each LEDs (11, fig. 2-7) is electrically connected to at least two of the electrically conductive traces (15, fig. 2-7); wherein each of the one or more LEDs (11, fig. 2-7) comprises an anode and a cathode on a same side of the LEDs (11, fig. 2-7) facing the electrically conductive traces (15, fig. 2-7), however Miyoshi did not discloses the anode is in an anode plane and the cathode is in a cathode plane, and wherein the anode plane and the cathode plane are separated by more than 1 um.  Kuo discloses the anode is in an anode plane and the cathode is in a cathode plane and wherein the anode plane and the cathode plane are separated (paragraph [0010]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a same plane anode and cathode electrode device since this can minimize space usage for the light emitting device.

With respect to claim 36, Miyoshi discloses comprising one or more electrically conductive vias extending from the plurality of electrically conductive traces (15, fig. 2-7) to one or more bottom 
Miyoshi did not specifically discloses the wiring pattern about 45% on the bottom area. However, the wiring pattern cover at least 45% range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990). Furthermore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Miyoshi to have the wiring pattern or traces to cover at least 45% of the device substrate since this can optimize the uses of space and increase light emitting effectiveness.
Miyoshi did not disclose comprising one or more electrically conductive vias extending to electrically conductive traces to the light emitting device. 
Tsukamoto discloses one or more electrically conductive vias (116, fig. 1E) extending from the plurality of electrically conductive traces (113 and 117, fig. 1E) to one or more conductive traces connection. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a vias in between the wiring patterns/traces since the vias can improves the reliability of the electric connection between layers.





Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU

Art Unit 2822





/TSZ K CHIU/
Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822